Citation Nr: 0932650	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-13 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from June 1968 to 
March 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

Recurrent tinnitus was not manifested in active service, and 
any current tinnitus is not otherwise etiologically related 
to such service.


CONCLUSION OF LAW

Recurrent tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in April 2006.  
The RO's January 2006 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
The Veteran has not identified any post-service treatment 
records that should be obtained prior to a Board decision.  
In fact, the Board observes the Veteran has indicated he has 
received no treatment for his tinnitus.  See January 2006 
claim for benefits.  Therefore, VA's duty to further assist 
the Veteran in locating additional records has been 
satisfied.  The Veteran was afforded a VA audiological 
examination in April 2006.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran asserts he suffers from recurrent tinnitus as a 
result of in-service acoustic trauma.  Specifically, he 
contends that he was subjected to significant noise as an 
aircraft engine repairman during service.  Initially, the 
Board observes the RO has conceded the Veteran's reported in-
service acoustic trauma; the Board concurs.

While the evidence reveals that the Veteran currently suffers 
from recurrent tinnitus, the competent, probative evidence of 
record does not etiologically link the Veteran's current 
disability to his service or any incident therein.  In this 
regard, the Board observes service treatment records are 
absent complaints of, or treatment for, tinnitus during 
service.  Furthermore, the Board observes a March 1970 Report 
of Medical Examination, completed upon the Veteran's 
separation from active service, indicates a normal ears and 
drums clinical examination.

Furthermore, there is no evidence of record to indicate the 
Veteran complained of or was treated for recurrent tinnitus 
until his January 2006 claim for benefits, over 35 years 
after the Veteran's separation from active service.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the Veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  

The Board acknowledges the Veteran's assertion that he has 
suffered from tinnitus since 1969, after his return from 
service in Vietnam.  See January 2006 claim for benefits.  
The Board also recognizes that the Veteran is competent to 
attest that he has tinnitus and to report when tinnitus 
began.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(providing that ringing in the ears is capable of lay 
observation).  However, the Board observes a March 1970 
Report of Medical History, completed and signed by the 
Veteran prior to separation from active service, indicates 
the Veteran himself denied any history of hearing loss or ear 
trouble.  No mention of tinnitus or ringing of the ears was 
indicated.  The Board finds that the contemporaneous records 
far outweigh the Veteran's recent statements concerning 
suffering from tinnitus since 1969, one year prior to 
separation from service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the Veteran); see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).

As noted above, the Veteran was provided a VA audiological 
examination in April 2006.  After examining the Veteran and 
the claims folder, the VA examiner opined that it is less 
likely than not that the Veteran's current tinnitus is a 
result of military related acoustic trauma.  In this regard, 
the VA examiner noted that the onset of tinnitus is not 
clearly defined within the Veteran's service treatment 
records or via patient interview.

In sum, the Board finds that there is no evidence of 
recurrent tinnitus during active service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the 
Veteran's current tinnitus and his in-service acoustic 
trauma.  The Board finds that the preponderance of the 
evidence is against this aspect of the Veteran's claim.  The 
Veteran has produced no competent medical evidence or 
competent medical opinion in support of his claim that his 
current tinnitus is the result of his active service.  In 
addition, the negative VA examiner's opinion and the length 
of time between the Veteran's separation from active service 
and first complaints of tinnitus weighs against the Veteran's 
claim.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
recurrent tinnitus, and the benefit of the doubt rule does 
not apply.  See 38 U.S.C.A. § 5107 (West 2002).

ORDER

Service connection for recurrent tinnitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


